     Case 2:20-cv-00081-LGW-BWC Document 3-1 Filed 08/07/20 Page 1 of 2



                         UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF GEORGIA
                             BRUNSWICK DIVISION

UNITED STATES OF AMERICA,   )
                            )
      Plaintiff,            )                  CIVIL ACTION NO. 2:20-cv- 81
                            )
v.                          )
                            )
HELLER FAMILY MEDICINE LLC, )
and                         )
DR. JENNIFER HELLER, D.C.,  )
                            )
      Defendants.           )

                              CONSENT JUDGMENT

      WHEREAS, Plaintiff United States of America filed a Complaint in this action

alleging that Defendants Heller Family Medicine LLC and Dr. Jennifer Heller, D.C.

violated the False Claims Act (“FCA”), as amended, 31 U.S.C. §§ 3729–3733, and

seeking damages under the FCA;

      WHEREAS, the Parties recognize, and the Court by entering this Consent

Judgment finds, that this Consent Judgment has been negotiated by the Parties in

good faith and will avoid further litigation between the Parties and that this Consent

Judgment is fair, reasonable, and in the public interest;

      NOW, THEREFORE, with the consent of the Parties, IT IS HEREBY

ADJUDGED, ORDERED, AND DECREED as follows:

1.    That Final Judgment is hereby entered in favor of Plaintiff and against

Defendants as follows:

2.    That Defendant Heller Family Medicine LLC shall pay to Plaintiff

$4,304,692.35.

                                           1
      Case 2:20-cv-00081-LGW-BWC Document 3-1 Filed 08/07/20 Page 2 of 2




 3.     That Defendant Jennifer Heller, D.c. shall pay to plaintiffa sum of gT00,000.00.

 4-     AII palments pursuant to this Consent Judgment shall be made to the Financial

Litigation Unit of the U.S. Attorney's Of6ce of the Southern District of Georgia.

        This   _    day   of_,                2020.



                                   THE HONORABLE LISA GODBEY WOOD
                                   JUDGE, UNITED STATES DISTRICT COURT
                                   SOUTHERN DISTRICT OF GEORGIA




JUDGMEI{T CONSENTED TO BY:

Plaintiff:                                      Defendants:


?"-r',r:-( J $,A*.r          (^,
PATRICI( J. SCHWEDLER                                           HELLER, D.C.,
Assistant United States                         ln               ual capacity



                A. PO                                                   D.C.,
             United States Attornev             on        of:
                                                HELLER FAMILY MEDICINE LLC


                                                -lWilralzN&ua
                                                MICHAEL KHOURI
                                                Attorney for Defend,ants




                                          9
